DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3, 4, and 6 – 8 are allowable. The restriction requirement claims 1 – 8 and claims 9 - 20, as set forth in the Office action mailed on 01/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
It is noted that this application is in condition for allowance except for the presence of claims 9 - 20 directed to a method which does not require all of the limitations of an allowable claim.  Accordingly, in the Examiner’s Amendment below, claims 9 - 20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ginger Turner on 12/09/2021.

The application has been amended as follows: 
	9. (Cancelled).
	10. (Cancelled).
	11. (Cancelled).
	12. (Cancelled).
	13. (Cancelled).
	14. (Cancelled).

	16. (Cancelled).
17. (Cancelled).
18. (Cancelled).
19. (Cancelled).
20. (Cancelled).


Allowable Subject Matter
Claims 1, 3, 4, and 6 – 8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the independent claim of 1 the prior art alone or in combination with fails to disclose or make obvious an implant comprising an expandable braided sack with a free open end, an elongated looping portion joined to the expandable braided sack portion, and a detachment feature. The implant comprising two configurations: a delivery configuration and an implant configuration. The implant in the delivery configuration comprises wherein the free open end is distal to the detachment feature and encircles the elongated looping portion, a fold approximate the distal end, and the expandable braided portion encompasses a portion of the looping portion. The implant in the implanted configuration comprises the expandable braided sack portion sized to occlude a portion of a neck of an aneurysm and to contact a majority of an interior wall of an aneurysm, the free end is approximate the neck, and the looping portion is sized to wind within the expandable braided sack.
Regarding the independent claim of 4 the prior art alone or in combination with fails to disclose or make obvious an implant comprising an expandable braided sack 
Regarding the independent claim of 6 the prior art alone or in combination with fails to disclose or make obvious an implant comprising an expandable braided sack with a free open end, an elongated looping portion joined to the expandable braided sack portion, and a detachment feature. The implant comprising two configurations: a delivery configuration and an implant configuration. The implant in the delivery configuration comprises wherein the free open end is distal to the detachment feature and encircles the elongated looping portion, and the expandable braided portion encompasses a portion of the looping portion. The implant in the implanted configuration comprises the expandable braided sack portion sized to occlude a portion of a neck of an aneurysm and to contact a majority of an interior wall of an aneurysm, the free end is approximate the neck, the looping portion is sized to wind within the 
The closest prior art for all three independent claims, Shimizu (US 20170224350 A1) (previously cited), discloses an implant an implant (occlusion device) (abstract) comprising: an expandable braided sack portion (see annotated Fig. 10) comprising a free open end (see annotated Fig. 10), an elongated looping portion (see annotated Fig. 10) joined to the expandable braided sack portion (see annotated Fig. 10) (Examiner’s note: the center braid element 32, referenced as the looping portion in annotated Fig. 10, is braided and is looped through the bulbous braided section 31); and wherein the implant (see annotated Fig. 10) is movable from a delivery configuration (configuration as seen in Fig. 10) to an implanted configuration (configuration as seen in Fig. 12) sized to secure within an aneurysm (Fig. 12). Wherein in the delivery configuration (configuration as seen in Fig. 10), the expandable braided sack portion (see annotated Fig. 10) extends from a distal end of the implant (see annotated Fig. 10), the elongated looping portion (see annotated Fig. 10) extends proximally from the expandable braided sack portion (see annotated Fig. 10), and the expandable braided sack portion (see annotated Fig. 10) is unattached to the delivery system (Examiner’s note: the portion denoted as the braided sack portion in the annotated Fig. 10 is attached to the elongated loop portion which attaches to the delivery system). Wherein in the implanted configuration (configuration as seen in Fig. 12), the expandable braided sack portion (see annotated Fig. 10) is sized to contact a majority of an interior wall of the aneurysm, 
Annotated Figure 10 of Shimizu

    PNG
    media_image1.png
    684
    791
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771